Hudgins, J.,
dissenting.
It seems to me that a restatement of the essential facts reveals the error in the reasoning and conclusions set forth in the majority opinion.
The express oral contract, under which the parties operated the farm for five years, was said by the accused to consist of an offer and an acceptance. The accused himself offered to cultivate the farm on a half share basis if the landlord would furnish him a team and a wagon. The landlord accepted this offer and furnished the team and the wagon. The landlord owned and turned over to the tenant, at his request, for use in the farming operations, one two-horse rake, one disk harrow and one spring-tooth harrow, all valued at $152. The agreement for the operation of the farm was renewed from year to year until January, 1945, when the accused left the premises and took with him the three pieces of farming machinery previously intrusted to his care, which he refused to return to the owner. ' •
The fraudulent purpose—to deprive the owner of his property and to appropriate the same—may be inferred from the removal of the property from the premises and the refusal to return it, unless the circumstances disclosed that the property was taken under a bona fide claim of right.
The only evidence offered in support of the good faith of the accused is his own testimony. He stated that, when he first moved on this farm in 1939, he brought with him some second-hand plows, cultivators and hoes. He does not give the value of these farming implements, but he states *920that the landlord sold him the three. . pieces of farming machinery, valued at $152, for one year’s use of these secondhand implements.
This statement is not in accord with the terms of his agreement with the landlord or the subsequent conduct of the parties. Regardless of use or custom, the accused stated the terms of his employment as set forth above. The accused admitted that, in accordance with this contract, he delivered to the landlord one-half of the crops raised every year for a five-year period. He made no demand for compensation for the use of his farming implements, nor does he now claim- compensation for use of such implements. He does claim that the landlord detained some of his property and that he had not been paid for work done in January, 1945, but he does not base his right and title to the three pieces of farm machinery in question on any obligation that he claims the landlord owed him. The basis of his claim of title to the three pieces of machinery in question is that he paid full value for them by one year’s rental of other farming tools owned by him. The statement that any farmer of ordinary intelligence would agree to sell three pieces of farm machinery, valued at $152—and which were hard to get at any price during the war—for one year’s use of a few second-hand plows and cultivators of uncertain and undetermined value strains my credulity to the breaking point, as it did the credulity of the trial judge.
The case presents positive affirmative testimony which,’ if believed, established the guilt of the accused beyond a reasonable doubt. To meet this testimony, the accused stated that he acted in good faith in the removal and retention of the property. This good faith was based upon a contract made between him and the landlord, the existence of which was denied by the landlord. The existence or nonexistence of a fraudulent intent was a question of, fact for the trial court. See Shinn v. Commonwealth, 32 Gratt. (73 Va.) 899; Wadley v. Commonwealth, 98 Va. 803, 35 S. E. 452; Page v. Commonwealth, 148 Va. 733, 138 S. E. 510. *921We have consistently held heretofore that under such circumstances the verdict of a jury or the conclusion of the trier of fact was binding upon this court.
For these reasons, I think the conviction of the accused should be sustained.